GRAVES, Judge.
Appellant was convicted of the theft of one head of cattle, and his punishment assessed at two years’ confinement in the State penitentiary.
There are no bills of exception in the record, and the facts seem to show that the appellant had in. his hog lot, with a rope around its neck, a calf that belonged to the complaining witness. It is true that appellant, when his possession of said calf was challenged, claimed that the calf was his, but he oifered no other further proof thereof.
*209It is also observed that the trial court in his charge to the jury submitted this defense in the following language:
“You are further charged that as a part of the law in this case, that if you believe from the evidence that the defendant believed that the cattle in question belonged to him, or if you have a reasonable doubt as to this, you cannot convict the defendant but you must acquit him and say by your verdict not guilty.”
There were no objections to the court’s charge; probably the same was satisfactory to the appellant. Evidently the jury found against this contention of appellant, and we are not aware of any further duty upon our part than to say that this matter of defense, having been properly presented to the jury, their finding thereon should be binding on us unless a clear abuse of their discretion is shown. Not so finding, the judgment is affirmed.